UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MARK ANTHONY WILLIAMS, a/k/a                    No. 01-4928
Michael Nemhardt, a/k/a Alex Cruz,
a/k/a Smiley,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                            (CR-97-142)

                  Submitted: September 23, 2002

                      Decided: October 9, 2002

           Before MOTZ and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph E. Zeszotarski, Jr., POYNER & SPRUILL, L.L.P., Raleigh,
North Carolina, for Appellant. Frank B. Whitney, United States Attor-
ney, Anne M. Hayes, Assistant United States Attorney, Mary Jude
Darrow, Assistant United States Attorney, Tracey L. Gentry, Third
Year Law Student, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mark Anthony Williams was convicted and sentenced to life incar-
ceration for conspiracy to distribute in excess of fifty grams of
cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2000),
aiding and abetting possession with intent to distribute, and posses-
sion with intent to distribute, approximately 2300 grams of cocaine
base, in violation of 18 U.S.C. § 2 (2000), 21 U.S.C. § 841(a)(1)
(2000), and escape from custody, in violation of 18 U.S.C. § 751(a)
(2000). Williams timely appealed.

   First, Williams argues the district court erred in denying his motion
to suppress evidence seized as a result of a checkpoint stop in New
York City. We review the district court’s legal conclusions on a sup-
pression motion de novo, and the court’s underlying factual determi-
nations for clear error. United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998). This claim is meritless. The district court did not err
in holding the checkpoint and search were constitutional. City of Indi-
anapolis v. Edmond, 531 U.S. 32, 47 n.2 (2000); United States v.
Scheetz, 293 F.3d 175, 182-84 (4th Cir. 2002); United States v. Bru-
gal, 209 F.3d 353, 357 (4th Cir. 2000).

   Second, Williams argues the district court’s application of the sen-
tencing guidelines violate Apprendi v. New Jersey, 530 U.S. 466, 490
(2000). In reviewing a district court’s application of the sentencing
guidelines, we review factual determinations for clear error, we
review legal questions de novo, and we review mixed questions of
law and fact with due deference to the district court. United States v.
Nale, 101 F. 3d 1000, 1003 (4th Cir. 1996). This claim is meritless.
Williams cannot establish Apprendi error. 21 U.S.C. §§ 841(b)(1)(A),
846 (2000); Apprendi, 530 U.S. at 490; United States v. Kinter, 235
F.3d 192, 201 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001).
                     UNITED STATES v. WILLIAMS                    3
   Third, Williams argues his grand jury proceeding was flawed,
invalidating the indictment under which he was prosecuted. We
review an indictment for constitutional error and prosecutorial mis-
conduct. United States v. Mills, 995 F.2d 480, 486 (4th Cir. 1993).
This claim is meritless. Williams cannot establish his indictment
should have been dismissed. Id. at 489.

   Accordingly, we affirm Williams’ convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not significantly aid the decisional process.

                                                        AFFIRMED